Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           DETAILED ACTION

Note: Examiner Mohammad Z Shaikh is now examining this application.
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 07/21/20. Claims 1-20 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 07/21/20 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6, 8-13, 15-19 are being rejected under 35 U.S.C 102(a)(1) as being anticipated by US Patent 9,361,618 to Beadle et al, herein Beadle.
	Regarding claim 1, 12, Beadle discloses: 
 A computing device system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the computing device system to perform operations comprising (At least: column 2: lines 1-9; column 9: lines 56-67; column 10: lines 1-5) and non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (At least: column 9: lines 61-67);
detecting a processing request associated with a transaction processing application executable on the computing device system of a first user (At least: column 3: lines 16-25; column 3: lines 60-65 , where the application executed on the communication hub device (the communication hub device can be a POS device of a merchant (The first user), where an online shopping transaction can take place);
determining, based at least on detected device data of an electronic device associated with a second user, that a device movement of the electronic device associated with the second user indicates that the second user has activated the electronic device (At least: column 7: lines 15: lines 20; column 5: lines 43-50; column 7: lines 42-48)


column 7: lines 14-20:
first time a user goes to a retailer, she takes out the card. For the local gas station, she pushes the "Connect Pay" button 106. The cashier also pushes his Connect Pay button and completes the first time authorization. From then on, the user can use a tap-tap or other gesture on her wallet (still in her pocket or hand bag) to pay for transactions. Through-the -wallet tapping works by using an accelerometer 104 in the card stored in the wallet to detect the accelerations associated with the displacement of the wallet when tapped
column 7: lines 25-32:
In another embodiment, a user may log into their laptop and identify through a browser application certain goods that they would like to buy, at which point the application will request that they enter certain personal information such as name, address and credit card details. The user can then wave their wallet in which is held the user device 100 in a swiping gesture in order to "autofill" the personal data
(Beadle discloses the user (The second user who is conducting the purchase transaction) starts the transaction by tapping or waving their wallet using an accelerometer)

	determining, based at least on the detected device data a device interface unlock operation of the electronic device  associated with the second user (At least: column 5: lines 43-50; column 7: lines 42-48; column 11: lines 24-26);
column 5: lines 43-50:
The device 100 may detect a range of different gestures for different actions, e.g., tap-tap for retail shopping transactions, a wave to auto-fill web forms, a key-unlock gesture to approve online payments or get access to secure accounts
column 7:lines 42-48:
 In another embodiment, the user can twist the hand holding the wallet in a "key -unlock" gesture over a laptop, smartphone or tablet as a means to further provide security information to the bank for a secure log-on or approval of a transaction. Security information may include username and password, a secure verifiable code such as a one time key, or other personal information. 
 (Beadle discloses the user device is unlocked (the user has access to the device by entering a one time key or personal information) with an unlock gesture).
	determining, based on timestamps for the detected device data, that the device interface unlock operation and the device movement have been conducted within a time period associated with the processing request (At least: column 7: lines 42-48:  In another embodiment, the user can twist the hand holding the wallet in a "key-unlock" gesture over a laptop, smartphone or tablet as a means to further provide security information to the bank for a secure log-on or approval of a transaction. Security information may include username and password, a secure verifiable code such as a one time key, or other personal information.
	determining that the first user is associated with the second user based on the determining that the device interface unlock operation and the device movement have been conducted within the time period (At least: column 4: lines 8-33: 
FIG. 3 illustrates an embodiment in which the user device 100 responds to the page message 204 and sends an acknowledgment message 306 to the communication hub 202. The communication hub 202 responds with a session key and time to live message 308 to be used to disambiguate future communications. The session key is valid for the amount of time in the time to live field. The communication hub 202 may perform other actions based upon the receipt of the acknowledge message 306, such as initiating a transaction in a retail system, performing a database lookup, unlocking the user device 100, logging into the user's account being accessed by the browser running on the user device 100, and recording the presence of the user device 100 in proximity to the communication hub in a loyalty card application. The user device 100 has a number of sensors and actuators integrated with one or more radio transceivers 114, 118, 122. It can be used to provide user interaction to multiple applications where the application (business) logic is implemented on a computer system remote to the user device 100. In such embodiments, performing a gesture such as a double tap (tap-tap), pushing a button 106 or simply being in a particular place or combination of place and time can cause the business logic to implement a particular action which is dependent on the user, the location, the gesture performed, the date and time and the presence or absence of other co-located users	determining an identifier for identification of the second user through the transaction processing application; and 
(Beadle discloses that the first user and second user are associated with each other (the first user device) and the second user device (the communication hub device, which can be a POS device and that the device is unlocked bases on the a session key which is only valid for a certain period of time);
	determining an identifier for identification of the second user through the  transaction processing application (At least: column 7: lines 26-30:
In another embodiment, a user may log into their laptop and identify through a browser application certain goods that they would like to buy, at which point the application will request that they enter certain personal information such as name, address and credit card details. The user can then wave their wallet in which is held the user device 100 in a swiping gesture in order to "autofill" the personal data. The browser application will then ask the user to approve the purchase as a final check before processing payment and executing an order.

automatically populating contact information for the second user in the transaction processing application using the identifier, wherein the automatically populating is performed in association with an application interaction between the first user and the second user in the transaction processing application (AT least: column 7: lines 63-67; column 8: lines 1-13:
EXAMPLE 2 
 Exchanging Simple Information Between Two Friendly Devices 
In this example a user bumps into a colleague while out for a walk in the park and is introduced to her friend. 
To share user configurable contact information the user makes a tap-tapped gesture on her purse while it is still in her bag, as does the other party. The two wireless devices in their wallets or purses discover each other and share contact information, such as social network identities, across the wireless link. 
When the user arrives home, the device 100 communicates with her home computer system (the communication hub) 202 and records the contact information for later use. Her new friend does not have a home computer system, her device uses her mobile phone to save the contact information for later use. The information is stamped with the date of the encounter and if available the location of the encounter. 
(Where Beadle discloses that the contact information for the second user is recorded by the system when the user and their colleague’s information is transferred by both users tapping their devices to initiate the sharing of information between them).


	Regarding claim 17, Beadle discloses:
	A method comprising: 
receiving a processing request associated with a first transaction processing application executable on a first computing device system of a first user (At least: column 3: lines 16-25; column 3: lines 60-65 , where the application executed on the communication hub device (the communication hub device can be a POS device of a merchant (The first user), where an online shopping transaction can take place);
detecting a first geo-location of the first computing device system and a second geolocation of a second computing device system associated with a second user (At least: column 1: lines 16-20; column 3: lines 26-34; column 8: lines 13-19);
column 1: lines 16-20:
Described embodiments relate generally to a human-computer interaction device that detects a sequence of input gestures and selects actions based on a combination of the gestures, application, a current location, and the co -location of other users and objects.
In another example the gesture may provide information to the merchant along with a request to be contacted later about the product or service. These scenarios can be generalized to the provision and/or collection of information associated with a location and with potential additional context such as user preferences and merchant/provider preferences based on a gesture performed by the user using the device

Column 3: lines 26-34:
In one embodiment, the communication hub 202 transmits a page message 204 at regular intervals, providing its device identification number, e.g., ID1. The page message 204 is transmitted to allow other devices 100 to identify the existence of the transmitting device at a particular location.
Column 8: lines 1-5, 13-19:
To share user configurable contact information the user makes a tap-tapped gesture on her purse while it is still in her bag, as does the other party. The two wireless devices in their wallets or purses discover each other and share contact information, such as social network identities, across the wireless link.
Location Specific Information Exchange 
Embodiments also include the option of modifying the environment to alert users that the device 100 can be used at a particular location. Modifications include a variable message display triggered by the reception of a radio message from the device or a graphic symbol and/or words in a sign or logo. 
    For example, a "Tap-Tap" symbol sign in a store window or near merchandise can indicate that a gesture to the device 100 (a tap-tap) could initiate a wireless connection to a computer or person associated with the location or merchandise. 
	determining, based on detected device data of at least one of the second computing device system, that a device movement of the second computing device system associated with the second user indicates that the second user has activated the second computing device system (At least: column 7: lines 15: lines 20; column 5: lines 43-50; column 7: lines 42-48);
	in response to the detecting, determining, based on the detected device data, a device interface unlock operation of the second computing device system associated with the second user (At least: column 5: lines 43-50; column 7: lines 42-48; column 11: lines 24-26);
	determining, based on timestamps for the detected device data, that the device interface unlock operation and the device movement have been conducted within a time period associated with the processing request (At least: column 7: lines 42-48);
	determining that the first user is associated with the second user at a real-world location based on the first geo-location, the second geo-location, and the determining that the device interface unlock operation and the device movement have been conducted within the time period (At least: column 4: lines 8-37: 
FIG. 3 illustrates an embodiment in which the user device 100 responds to the page message 204 and sends an acknowledgment message 306 to the communication hub 202. The communication hub 202 responds with a session key and time to live message 308 to be used to disambiguate future communications. The session key is valid for the amount of time in the time to live field. The communication hub 202 may perform other actions based upon the receipt of the acknowledge message 306, such as initiating a transaction in a retail system, performing a database lookup, unlocking the user device 100, logging into the user's account being accessed by the browser running on the user device 100, and recording the presence of the user device 100 in proximity to the communication hub in a loyalty card application. The user device 100 has a number of sensors and actuators integrated with one or more radio transceivers 114, 118, 122. It can be used to provide user interaction to multiple applications where the application (business) logic is implemented on a computer system remote to the user device 100. In such embodiments, performing a gesture such as a double tap (tap-tap), pushing a button 106 or simply being in a particular place or combination of place and time can cause the business logic to implement a particular action which is dependent on the user, the location, the gesture performed, the date and time and the presence or absence of other co-located users, collectively called the users context
(Beadle discloses that based on the first and second locations and that the device is unlocked bases on the a session key which is only valid for a certain period of time);

determining an identifier for identification of the second user through the first transaction processing application (At least: column 7: lines 26-30:
In another embodiment, a user may log into their laptop and identify through a browser application certain goods that they would like to buy, at which point the application will request that they enter certain personal information such as name, address and credit card details. The user can then wave their wallet in which is held the user device 100 in a swiping gesture in order to "autofill" the personal data. The browser application will then ask the user to approve the purchase as a final check before processing payment and executing an order.

; and
	automatically populating contact information for the second user to a payment command or a transfer command in the first transaction processing application using the identifier, wherein the contact information is automatically populated to the payment command or the transfer command based on the determining that the first user and the second user are co-located (AT least: column 7: lines 63-67; column 8: lines 1-13).
	Regarding claim 2, Beadle discloses the system of claim 1, wherein the automatically populating the contact information comprises at least one of presenting a notification having the contact information within the transaction processing application, entering the contact information into an application form for the transaction processing application, highlighting the contact information in a contact list for the transaction processing application, or bringing the contact information to a top of the contact list (At least: column 7-13).
	Regarding claim 3, Beadle discloses the system of claim 1, wherein the processing request is associated with a first geo-location detected by the computing device system, wherein the detected device data comprises a second geo-location of the second user, and wherein the determining that the first user is associated with the second user comprises matching the first geo-location to the second geo-location (At least: column 7: lines 65-67; column 8: lines 1-6).
	Regarding claim 4, Beadle discloses the system of claim 3, wherein the matching the first geo-location to the second geo-location uses an amount of time that the first geo-location matches the second geo-location (At least: column 8: lines 12-13, Examiner notes that any matching process would require an amount of time to process because it is impossible for data to be processed instantaneously. ).
	Regarding claim 5, Beadle discloses the system of claim 1, wherein the determining that the first user is associated with the second user further comprises identifying that the device movement occurs in response to the detecting the processing request associated with the transaction processing application (At least: column 7: lines 13-20).
	Regarding claim 6, Beadle discloses the system of claim 1, wherein the detected device data comprises information identifying that the first user and the second user are interacting in a real-world environment , and wherein the determining that the first user is associated with the second user comprises determining that the first user and the second user shared the real-world environment at a time of execution of the processing request (At least: column 7: lines 65-67; column 8: lines 1-7).
	Regarding claim 8, Beadle discloses the system of claim 1, wherein the application interaction comprises a payment request or a transfer request between the first user and the second user, wherein the contact information is populated within an interface of the transaction processing application for processing the payment request or the transfer request, and wherein the interface comprises at least one field for entry of at least one of an amount for the payment request or the transfer request or a message accompanying the payment request or the transfer request (At least column 8: lines 1-12).
	Regarding claim 9, Beadle discloses the system of claim 1, wherein the processing request comprises one of opening of the transaction processing application, unlocking the computing device system (At least: column 7: lines 42-48);          , performing a device computing action set for the transaction processing application, a transaction request in the transaction processing application, or a contact lookup request in the transaction processing application.
	Regarding claim 10, Beadle discloses the system of claim 1, wherein the application interaction comprises one of a payment request for a payment between the first user and the second user (At least: column 7: lines 12-25), a fund transfer request between the first user and the second user for a funding amount, a connection request for a connection between the first user and the second user, a data retrieval request for user data or an identifier of the second user, or a message request for a message from the first user to the second user.
	Regarding claim 11, Beadle discloses the system of claim 1, wherein the determining the identifier for identification of the second user uses at least one contact list for the first user, and wherein the at least one contact list is taken from at least one of a contact list application used by the first user, a social networking account of the first user (At least: column 8: lines 3-6), prior contacts of the first user, or additional contacts known to the prior contacts of the first user.
	Regarding claim 13, Beadle discloses the non-transitory machine-readable medium of claim 12, wherein the application interaction comprises a payment request or a transfer request between the first user and the second user, wherein the first user comprises the requestee of the payment request or the transfer request to the second user, and wherein the second user comprises the requestor of the payment request or the transfer request from the first user (At least: column 7: lines 11-20, where the merchant is the requestee and the user is the requestor).
	Regarding claim 15, Beadle discloses, the  non-transitory machine-readable medium of claim 13, wherein the processing request by the first user is detected after the at least one of the first computing device system or the second computing device system captures the detected device data (At least: column 10: lines 30-46).
	Regarding claim 16, Beadle discloses the non-transitory machine-readable medium of claim 15, wherein the detected device data comprises a first action performed by the second user using the second computing device system (At least: column 7: lines 9-14, where the user takes out the credit card that has two buttons, and presses the “connect pay” button (this is the first action);
 wherein the processing request further comprises a second action performed by the first user using the first computing device system, and wherein the determining that the first user is associated with the second user comprises matching the first action to the second action (column 7: lines 15-20, where in the use taps the wallet  (the second action), and where the card is stored in the wallet).


	Regarding claim 18, Beadle discloses the method of claim 17, wherein the determining that the first user is associated with the second user further uses at least one of activity by the second user within a second transaction processing application executing on the second computing device system data transfer activity of the second computing device system, a text message by the first user or the second user (At least: column 4: lines 60-67; column 5: lines 1-23);  voice data of the first user or the second user captured by the first computing device system or the second computing device system, a biometric detected by the first computing device system or the second computing device system (At least: column 5: lines 43-51), or an electronic pairing of the first computing device system and the second computing device system through a short range wireless connection.
	Regarding claim 19, Beadle discloses the method of claim 17, wherein the determining that the first user is associated with the second user further comprises determining that the first geo-location and the second geo-location are within a defined proximity for co-locating the first user to the second user for a set amount of time (At least: column 1: lines 16-20; column 3: lines 26-34; column 8: lines 13-19; column 4: lines 8-37).




                                        Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 7 is being rejected under 35 U.S.C 103(a) as being unpatentable over Beadle in view of US Patent 8,069,166 to Alvarado et al, herein Alvarado.
	Regarding claim 7, Beadle discloses the system of claim 1. Beadle further discloses wherein the operations further comprise, prior to the determining that the first user is associated with the second user: determining that the processing request comprises the application interaction requiring at least one user based on the processing request (At least:column 7: lines 65-67; column 8: lines 1-7).
Beadle does not disclose, Alvarado in the same field of endeavor discloses determining a plurality of users associated with the application interaction using a contact list for the first user and device data of devices for the plurality of users, wherein the plurality of users comprise a subset of the contact list (At least: column 34: lines 18-34)
displaying the plurality of users to the first user through the transaction processing application, wherein the determining that the first user is associated with the second user comprises receiving a selection of the second user from the plurality of users displayed to the first user through the transaction processing application (At least Figs 6a-6f and associated text; column 34: lines 39-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beadle’s invention to include determining a plurality of users associated with the application interaction using a contact list for the first user and device data of devices for the plurality of users, wherein the plurality of users comprise a subset of the contact list; displaying the plurality of users to the first user through the transaction processing application, wherein the determining that the first user is associated with the second user comprises receiving a selection of the second user from the plurality of users displayed to the first user through the transaction processing application in order to ensure that more informed and personal relationships can be developed by aggregating and sharing of PIM (personal information) data (Alvarado: column 2: lines 7-11).
 5.	Claims 14,20 are being rejected under 35 U.S.C 103(a) as being unpatentable over Beadle in view of Naaman (US 2012/0166332)
Regarding claim 14, Beadle discloses the non-transitory machine-readable medium of claim 13. Beadle further discloses wherein the operations further comprise:
	loading an amount for the payment request or the transfer request entered by the second user to an interface of the transaction processing application (AT least: column 3: lines 39-43, 60-65).
Beadle does not disclose, Naaman in the same field of endeavor discloses 	processing the amount to the second user from the first user using the contact information (At least: [0037], Fig 1g & 1i: where Examiner interprets users, with a proximity of a first user, updating amounts for transfer requests in application user interfaces as processing amounts to the user from the second user by using contact information associated with payee icons).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beadle’s invention to include processing the amount to the second user from the first user using the contact information in order to ensure that the bill is able to be split efficiently between the participants (Naaman: [0007]). 
	Regarding claim 20, Beadle discloses the method of claim 17. Beadle further discloses further comprising: determining transaction information for the payment command (At least column 7: lines 26-35)  or the transfer command using a past transaction of the first user; and automatically populating the transaction information for the payment or transfer command to the first transaction processing application (At least: column 7: lines 26-35).
Beadle does not disclose, Naaman in the same field of endeavor discloses wherein the processing request comprises imaging of a bill for a transaction by the first user (At least: [0060]: Referring now to FIGS. 3 and 6, an embodiment of a payer device 600 is illustrated. The payer device includes a communication engine 602 that is coupled to the network 308, a bill recognition engine 604, and a bill splitting engine 606. The bill recognition engine 604 is coupled to the bill splitting engine 606 which is coupled to an input device 608. The communication engine 602 may be software or instructions stored on a computer-readable medium that allows the payer device to send and receive information over the network 208. The bill recognition engine 604 may be software or instructions stored on a computer-readable medium that is operable to receive information from the communication engine 602 and perform optical character recognition techniques on a physical bill to produce a primary bill, as discussed above. The bill splitting engine 606 may be software or instructions stored on a computer-readable medium that is operable to receive the primary bill from the communication engine 602 or the bill recognition engine 604, and also receive inputs from the input device 608 in order to assign items on the primary bill to payers, as discussed above. The input device 608 may be any of the input devices discussed above.
, and wherein the determining that the first user is associated with the second user comprises using optical character recognition or image processing on the bill to determine that an application interaction comprises a split bill request for the bill with the second user (At least: [0033],[0034], Figs 1a, 1c, and 1f and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beadle’s invention to include wherein the processing request comprises imaging of a bill for a transaction by the first user and wherein the determining that the first user is associated with the second user comprises using optical character recognition or image processing on the bill to determine that an application interaction comprises a split bill request for the bill with the second user in order to ensure that the bill is able to be split efficiently between the participants (Naaman: [0007]). 
                                                                CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/27/2021